USDC IN/ND case 2:20-cv-00353-HAB-JEM document 32 filed 05/25/21 page 1 of 6


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                FORT WAYNE DIVISION

ROBERTA FORD,                                 )
                                              )
On Behalf of Herself and All Other            )
Similarly Situated Individuals,               )
                                              )
         Plaintiff,                           )
                                              )
v.                                            )       Cause No. 2:20-CV-353-HAB
                                              )
MIJ, INC., d/b/a WIGGLES                      )
GENTLEMEN’S CLUB,                             )
                                              )
         Defendant.                           )

                                    OPINION AND ORDER

         According to Plaintiff, Defendant mischaracterized her and other strippers as independent

contractors rather than employees. To right this alleged wrong, Plaintiff has brough two causes of

action: a collective action under the Fair Labor Standards Act (the “FLSA”); and a class action

asserting violations of Indiana statute. Before the Court today is Plaintiff’s Motion for Conditional

Certification of for Notice to Potential Plaintiffs and for Conditional Certification (ECF No. 15)

(all sic).

A.       Factual and Procedural Background

         The following facts are taken from the Sworn Declaration of Roberta Ford (ECF No. 15-

4), filed in support of the instant motion. Plaintiff worked as an exotic dancer at Wiggles

Gentlemen’s Club (“Wiggles”) from 2006 through March 2019. From September 2017 through

the end of Plaintiff’s employment, at least fifty other women worked as exotic dancers at Wiggles.

Because Wiggles characterized all exotic dancers as independent contractors, Wiggles paid these

women no wages.
USDC IN/ND case 2:20-cv-00353-HAB-JEM document 32 filed 05/25/21 page 2 of 6


         Wiggles had the full right and authority to control and direct all aspects of the dancers’ job

duties. This included customer pricing for performances, scheduling, the promulgation of rules

and policies, and discipline for violation of those rules and policies. Wiggles also had the sole

discretion to hire and fire dancers.

         On October 2, 2020, Plaintiff filed her Class and Collective Action Complaint asserting

claims on her own behalf and on behalf of all other similarly situated individuals under the FLSA

and Indiana’s wage payment statutes. Plaintiff filed the instant motion for conditional certification

of the FLSA collective action on December 30, 2020. The motion has now been fully briefed (ECF

Nos. 27, 29) and is ripe for determination.1

B.       Legal Discussion

         As in every case, the first issue that must be addressed is the appropriate legal standard.

Defendant asserts that the Court should evaluate the request for conditional certification using the

standard for class actions under Fed. R. Civ. P. 23. (ECF No. 27 at 3–4). Plaintiff calls the Rule

23 standards “inapposite,” and instead points the Court to the more lenient standards enunciated

by federal courts interpreting the FLSA. The Court can hardly fault the parties for their divergent

opinions, as each can find support for their position in the caselaw. Put simply, judicial

pronouncements on the standard to be applied when evaluating a request for conditional collective

action certification are inconsistent, amorphous, and largely unhelpful.

         On one side of the coin is Judge Posner’s procedural discussion in Espenscheid v. DirectSat

USA, LLC, 705 F.3d 770, 771–72 (7th Cir. 2013). Just as in the case at bar, the plaintiffs in




1
  Defendant has filed a Motion to Strike Portions of Plaintiff’s Sworn Declaration in Support of Plaintiff’s Motion for
Conditional Certification (ECF No. 28), arguing that Plaintiff’s declaration “contains inadmissible, unsupported legal
conclusions, as well as statements which fail to support a finding that declarant has personal knowledge of the matter
asserted.” Because the Court finds that Plaintiff’s motion fails even when her declaration is considered, the motion to
strike will be denied as moot.

                                                          2
USDC IN/ND case 2:20-cv-00353-HAB-JEM document 32 filed 05/25/21 page 3 of 6


Espenscheid asserted that they were wrongly classified as independent contractors. They brought

a class action for violation of state minimum wage and overtime statutes and a collective action

under the FLSA. The district court initially certified both actions, but later decertified them,

leaving the case to proceed as an individual lawsuit by the plaintiffs. The case came to the Seventh

Circuit on appeal of the decertification order.

       Discussing the distinction between class and collective actions, Judge Posner wrote:

       The only difference of moment between the two types of action is that in a
       collective action the members of the class (of the “collective”) must opt into the
       suit to be bound by the judgment or settlement in it, while in a class action governed
       by Rule 23(b)(3) (a class action seeking damages) they must opt out not to be
       bound. That difference can have consequences, the obvious one being the need to
       protect the right of Rule 23(b)(3) class members to opt out. But none of the
       consequences bears on this case. Indeed, despite the difference between a collective
       action and a class action and the absence from the collective-action section of the
       Fair Labor Standards Act of the kind of detailed procedural provisions found in
       Rule 23, there isn’t a good reason to have different standards for the certification
       of the two different types of action, and the case law has largely merged the
       standards, though with some terminological differences. Simplification is desirable
       in law, especially in the present context, because joining a collective action and a
       class action or actions in one suit, as in this case, is both common and, we have
       held, permissible.

       It is true that one function of the procedural provisions in Rule 23 is to protect the
       rights of unnamed class members, who need such protection because unless they
       are permitted to and do opt out of the class they will be bound by the judgment or
       settlement. In contrast, collective actions bind only opt-ins. But the provisions of
       Rule 23 are intended to promote efficiency as well, and in that regard are as relevant
       to collective actions as to class actions. And so we can, with no distortion of our
       analysis, treat the entire set of suits before us as if it were a single class action.

Id. (citations omitted). This passage would seem to indicate that collective actions are subject to

the same scrutiny as class actions brough under Rule 23.

       The Court recognizes that Espenscheid is an outlier. Holding that the requirements for

collective actions under the FLSA are “quite distinct” from Rule 23’s requirements, the Second

Circuit noted Espenscheid as the only decision holding otherwise. See Scott v. Chipotle Mexican



                                                  3
USDC IN/ND case 2:20-cv-00353-HAB-JEM document 32 filed 05/25/21 page 4 of 6


Grill, Inc., 945 F.3d 502, 519 (2nd Cir. 2020). Indeed, district courts in this Circuit seem to have

given Judge Posner the collective cold shoulder. See, e.g., Lee v. Children’s Place Retail Stores,

Inc., 2014 WL 5100608 at *5 (N.D. Ill. Oct. 8, 2014) (finding that Espenscheid applied only to

decertification of collective actions); Reed v. Methodist Health Servs. Corp., 2021 WL 1082010

at *8 (C.D. Ill. Mar. 1, 2021) (calling the Rule 23 discussion in Espenscheid “dicta”). This Court,

however, is reluctant to brush off Judge Posner’s considered opinion so easily.

       On the other side of the coin are cases holding that a plaintiff must make only a “minimal

showing that others in the potential class are similarly situated.” Mielke v. Laidlaw Transit, Inc.,

313 F. Supp. 2d 759, 762 (N.D. Ill. 2004). Under this standard, “a court requires nothing more

than substantial allegations that the putative class members were together the victims of a single

decision, policy, or plan.” Thiessen v. Gen. Elec. Capital Corp., 267 F.3d 1095, 1102 (10th Cir.

2001); see also Smallwood v. Ill. Bell Tel. Co., 710 F. Supp. 2d 746, 750 (N.D. Ill. 2010) (“In order

to be conditionally certified, plaintiffs need only make ‘a modest factual showing sufficient to

demonstrate that they and potential plaintiffs together were victims of a common policy or plan

that violated the law.’”) (quoting Flores v. Lifeway Foods, Inc., 289 F. Supp. 2d 1042, 1045 (N.D.

Ill. 2003)). If the plaintiff makes this minimal showing, the class is conditionally certified and

notice is sent to potential class members, giving them an opportunity to opt in. Heckler v. DK

Funding, 502 F. Supp. 2d 777, 779 (N.D. Ill. 2007); Mielke, 313 F. Supp. 2d at 762.

       But what does any of that mean? As Judge Damon Leichty of the South Bend Division

recently noted, “modest” in this context has no definition. McColley v. Casey’s General Stores,

Inc., 2021 WL 1207564 at *3–4 (N.D. Ind. Mar. 31, 2021). It would seem to indicate something

less than the preponderance of the evidence standard required for class certification under Rule 23,

see Howard v. Cook Cty. Sheriff’s Office, 989 F.3d 587, 597 (7th Cir. 2021), but how much less is



                                                 4
USDC IN/ND case 2:20-cv-00353-HAB-JEM document 32 filed 05/25/21 page 5 of 6


seemingly anyone’s guess. While Plaintiff relies on the requirement of a “modest” showing, she

does not inform the Court of what, precisely, such a showing would require.

        The only thing that is clear is that a plaintiff seeking conditional collective action

certification cannot meet her burden merely with the complaint’s allegations. McColley, 2021 WL

1207564 at *2. Rather, she must come forward with affidavits or other evidence showing that she

and other potential plaintiffs were victims of a common policy or plan that violated the law. Id.;

Heuberger v. Smith, 2017 WL 3923271 at *3 (N.D. Ind. Sept. 7, 2017). Ultimately, no matter how

“modest” Plaintiff’s showing at this stage must be, the Court finds that she has failed to present

anything more than the allegations of her complaint. As such, her motion for conditional

certification must be denied.

        The Court concedes that Plaintiff has provided her own declaration in support of her

motion. Plaintiff’s declaration, however, is little more than a less-detailed recitation of the

allegations in her Complaint. Compare ECF No. 1 at 3–6; ECF No. 15-4. It does not identify a

single putative plaintiff other than herself. It makes broad allegations regarding Defendant’s

treatment of other dancers without the slightest indication of how Plaintiff came about this

information. The Court finds, as other courts have, that this kind of unsupported, under-oath

regurgitation of the complaint is insufficient to carry Plaintiff’s burden. See, e.g., Harris v. Reliable

Reports Inc., 2014 WL 2115352 at *4 (N.D. Ind. May 21, 2014); Boyd v. Alutiiq Glob. Sols., LLC,

2011 WL 3511085 at *6 (N.D. Ill. Aug. 8, 2011) (“modest” standard “does not mean that Plaintiffs

can meet that burden with vague, uncorroborated, conclusory hearsay. Some evidence is

required.”) (original emphasis); Colson v. Avnet, Inc., 687 F.Supp.2d 914, 928–29 (D. Ariz. 2010);

Villanueva-Bazaldua v. TruGreen Ltd. Partners, 479 F.Supp.2d 411, 415–16 (D. Del. 2007). The

Court struggles to find a single case where a plaintiff has met the conditional certification burden



                                                   5
USDC IN/ND case 2:20-cv-00353-HAB-JEM document 32 filed 05/25/21 page 6 of 6


on the bare record presented here. Indeed, Plaintiff’s chosen authorities demonstrate that more is

required. See Woods v. Club Cabaret, Inc., 140 F.Supp.3d 775, 782 (C.D. Ill. 2015) (multiple

declarations and “Independent Contractor Agreements” offered in support of motion; fifteen

additional individuals had joined as plaintiffs); Realite v. Ark Rests. Corp, 7 F.Supp.2d 303, 307

(S.D.N.Y. 1998) (ten affidavits submitted); Belcher v. Shoney’s, Inc., 927 F.Supp. 249, 252 (M.D.

Tenn. 1996) (twenty-four affidavits from employees tendered with 400 additional individuals

identified).

        Perhaps Plaintiff’s allegations are supported by stacks of documents. It may be that

Plaintiff has evidence regarding how Defendant treated other dancers. Dozens of other women

may be waiting in the wings, each with stories like those of Plaintiff. But none of those scenarios

are before the Court. Instead, the Court has little more than the vague, uncorroborated, conclusory

statements of Plaintiff that do little more than parrot the allegations in the Complaint. At this stage,

then, conditional certification is inappropriate.

C.      Conclusion

        For the foregoing reasons, Plaintiff’s Motion for Conditional Certification of for Notice to

Potential Plaintiffs and for Conditional Certification (ECF No. 15) (all sic) and Defendant’s

Motion to Strike Portions of Plaintiff’s Sworn Declaration in Support of Plaintiff’s Motion for

Conditional Certification (ECF No. 28) are DENIED.

        SO ORDERED on May 25, 2021.

                                                s/ Holly A. Brady_________________
                                               JUDGE HOLLY A. BRADY
                                               UNITED STATES DISTRICT COURT




                                                    6
